Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.    This Office Action is in response to an Information Disclosure Statement, filed on 9/20/2021.
2.    Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
4.	Claims 1-6, 8-11, and 13-15, 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spielman et al., (US Pub. 2020/0326713 A1  .(hereinafter “Spielman”) in view of “Intersection Warning System for Occlusion Risks Using Relational Local Dynamic Maps” by Florian Damerow et al.(hereinafter “Damerow”)
A. Per independent claims 1, and 14. Spielman suggests a method, and a structure to control a work machine, comprising features:
 receiving an indication of an object detected on the worksite (from “a perception sensor 134,” see Spielman [0031], [0058]);
 determining a location of the object proximate/relative to the mobile work machine (“device configured to capture images representative of the work surface 110, the work site 112, and/or 
 receiving an image of the worksite (i.e., from different parties: from input/memory, see Spielman para. [0058]); 
correlating/superimposing/(overlaying same coordinate/locations  (see Damerow, pg. 49 col II, 1st para and pg. 52 col. II 3rd para, pg. 51 col I 2nd para “compare superimposed aerial images and enhanced data) – (see also Spielman, para. [0032]) the determined location of the object to a portion of the image (i.e., comparing locations of images: from camera, and from memory/a storage, see Spielman, para. [0032]); and
 generating a control signal that controls a display device to display a representation of the image (see Spielman, para. [0028], and see Damerow FIG 7 (b) Risk map with planned trajectory) with a visual object indicator that represents the detected object on the portion of the image.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Spielman, with Damerow, to match/integrate together related data for a specific service such as developing a worksite or preventing an obstruction to a work machine.
B.	Per dependent claims 2, and 15: The rationales and references for a rejection of claim 1 are incorporated.
determining a projected path of the mobile work machine (see Damerow, pg. 52 FIG 5); 
controlling/activating/inputting the display device to render a visual path indicator indicative of the projected path on the image (see Damerow, pg. 50 col II, 1st para).
C.	Per dependent claims 3, and 19: The rationales and references for a rejection of claim 2 are incorporated.

D.	Per dependent claims 4-5: The rationales and references for a rejection of claim 3 are incorporated.
The examiner submits that changing to different display colors (on a computer screen) of the visual path indicator has been expected to distinguish displayed objects/paths (merely changing a visual characteristic: a motivation is for easy visual recognition when using different paths/trajectories - see Damerow, Fig. 7).
E.	Per dependent claim 11: The rationales and references for a rejection of claim 5 are incorporated.
It is submitted that Spielman and Damerow detect all information by the object detection system including a false positive detection (see Spielman, FIG. 3 ref. 304).
F.	Per dependent claim 6: The rationales and references for a rejection of claim 2 are incorporated.
	As broad and reasonable interpretation, claimed terms “a ground engaging traction” can be a vehicle moving on grounds.
Damerow suggests a step of determining a differential drive speed of a first ground engaging traction element relative to a second ground engaging traction element; and determining the projected path based on the differential drive speed (i.e., analyzing & displaying different drive speeds based on different driving parameters, see Damerow, Fig. 10).
G.	Per dependent claims 8, and 17: The rationales and references for a rejection of claim 1 are incorporated.
st para).
H.	Per dependent claim 9: The rationales and references for a rejection of claim 8 are incorporated.
Damerow also suggest that the detection signal comprises a radar signal (i.e., using a radar, see Damerow, pg. 47, section I. Introduction, 1st para).
I.	Per dependent claims 10: The rationales and references for a rejection of claim 8 are incorporated.
Damerow also suggests about evaluating the object by performing image processing of the portion of the image (“In order to improve the accuracy, it pays off to compare the automatically enhanced data with superimposed aerial images in order to perform visual consistency checks.” see Damerow, pg. 51, col. I, 2nd para); and generating the visual object indicator based on the evaluation (see Damerow, pg 52, FIG 5). 
J.	Per dependent claims 13, and 18: The rationales and references for a rejection of claim 1 are incorporated.
Spielman suggests a structure comprises a frame and a tool supported by the frame and configured to move material on the worksite (“examples of digging machines 102 may include excavators, backhoes, dozers, drilling machines, trenchers, drag lines, etc. Multiple digging machines 102 may be co-located within a common area at the worksite 112 and may perform similar functions. For example, one or more of the digging machines may move soil, sand, minerals, gravel, concrete; asphalt, overburden, and/or other material comprising at least part of a work surface 110 of the worksite 112” see Spielman, para. [0013]);
5.	Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spielman in view of Damerow , further in view of R Akhavian et al.“Construction equipment .
The rationales and references for a rejection of claim 1 are incorporated.
Spielman and Damerow do not disclose about steps of:
- applying an image classifier to the portion of the image to determine an object type of the object; and 
- displaying the visual object indicator based on the determined object type (i.e. “vision-based approaches”). 
	However, R. Akhavian et al., classify images such as a pedestrian, a machine, a pothole on the driving path as different object types: dynamic or static objects (see R. Akhavian et al., para. [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a combination of Spielman, and Damerow with R. Akhavian et al., to classify objects and to display, and to predict their reactions in order to prevent a damage to a host vehicle.
Claim Objections
6.	Claims 7, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable over above cited references if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	Claims 1-6, 8-15, and 17-20 are rejected; claims 7, and 16 are objected.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H NGUYEN whose telephone number is (571)272-6759.  The examiner can normally be reached on M-F 9:00 am – 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662